PER CURIAM
Appellant appeals the trial court’s decision committing him to the custody of the Mental Health Division for a period of 180 days. ORS 426.130. We reverse.
Appellant was held for five judicial days after he was placed on a hospital hold. See ORS 426.232. At the end of that period, he was placed on a second hold for five days. The hearing on his case occurred on the tenth day after the initial hold. Appellant argues, and the state concedes, that the second hold violated ORS 426.232(2), which provides that “■under no circumstances may the person [held on a hospital hold] be held for longer than five judicial days.” ORS 426.095(2) requires a hearing within five judicial days except in circumstances that did not exist in this case. We agree with the parties that the statutes are unambiguous in this respect. Because the hearing did not occur within the required period, the trial court should have dismissed the case.
Reversed.